                  Case 2:20-cv-00432-RSM Document 13 Filed 07/28/20 Page 1 of 3



 1
                                                       THE HONORABLE RICARDO S. MARTINEZ
 2

 3

 4

 5

 6

 7
                                      UNITED STATES DISTRICT COURT
 8                                   WESTERN DISTRICT OF WASHINGTON
                                               AT SEATTLE
 9
     Adrianna Killam,
10                                                          Case No.: 2:20-cv-00432-RSM
                        Plaintiff,
11                                                          STIPULATION AND ORDER FOR
             v.                                             STAY OF CASE UNTIL AUGUST 17,
12                                                          2020 PENDING SETTLEMENT
     Port of Seattle,                                       NEGOTIATIONS
13
                        Defendant.
14                                                          NOTED FOR CONSIDERATION:
                                                            July 27, 2020
15

16                                          I. STIPULATION

17           Plaintiff Adrianna Killam filed her Complaint on March 20, 2020 (Dkt. # 1). On May 8,

18   2020, the Court ordered a stay of all deadlines in this case until June 5, 2020 (Dkt. #6). On June

19   3, 2020, the Court ordered a second stay of all deadlines in this case until July 6, 2020 (Dkt. 11).

20   On July 1, 2020, the Court reset deadlines pursuant to joint request of counsel, while parties

21   continue settlement negotiations. The Parties are participating in ongoing settlement discussions

22   and agree that an additional stay of this case until August 17th, 2020 is appropriate.

23

24

     STIPULATION AND ORDER FOR STAY OF CASE UNTIL AUGUST 17, 2020                 STOKES LAWRENCE, P.S.
                                                                                    1420 FIFTH AVENUE, SUITE 3000
     PENDING SETTLEMENT NEGOTIATIONS - 1                                          SEATTLE, WASHINGTON 98101-2393
                                                                                             (206) 626-6000
     2:20-cv-00432-RSM
              Case 2:20-cv-00432-RSM Document 13 Filed 07/28/20 Page 2 of 3



 1          This additional extension of time will permit the Parties to continue to engage in

 2   settlement discussions and potentially resolve this matter without further action by the Court.

 3   The Parties believe that these settlement efforts will be compromised by simultaneous

 4   prelitigation civil filings and practice and that there is good cause for the stay requested.

 5   Representative counsel for the parties agreed to extending the stay during related e-mail

 6   correspondence on Monday, July 27, 2020.

 7          Thus, the Parties respectfully request that the Court enter an Order staying this action for

 8   all purposes until August 17th, 2020, so that the Parties can focus on and conduct settlement

 9   negotiations and potentially resolve this case.

10

11          EXECUTED at Seattle, WA, this 27th day of July, 2020.

12

13   STOKES LAWRENCE, P.S.                                  WASHINGTON CIVIL AND DISABILITY
                                                            ADVOCATE
14
     By: /s/ Justo G. Gonzalez                              By: /s/ Conrad Reynoldson
15       Justo G. Gonzalez (WSBA #39127)                         Conrad Reynoldson (WSBA #48187)

16
     By: /s/ Joshua D. Harms                                By: /s/ Jill Sulzberg
17       Joshua D. Harms (WSBA #55679)                            Jill Sulzberg (WSBA # 55946)

18   Stokes Lawrence, P.S.                                  Washington Civil and Disability Advocate
          1420 Fifth Avenue, Suite 3000                         4115 Roosevelt Way NE, Ste B
19        Seattle, WA 98101-2393                                Seattle, WA 98105
          Telephone: (206) 626-6000                             Telephone: (206) 876-8515
20        Fax: (206) 464-1496                                   Fax: (206) 876-8515
          E-mail: JGG@stokeslaw.com                             E-mail: conrad@wacda.com
21        E-mail: JDH@stokeslaw.com                             E-mail: jill@wacda.com

22   Attorneys for Defendant Port of Seattle                Attorneys for Plaintiff Adrianna Killam

23

24

     STIPULATION AND ORDER FOR STAY OF CASE UNTIL AUGUST 17, 2020                  STOKES LAWRENCE, P.S.
                                                                                     1420 FIFTH AVENUE, SUITE 3000
     PENDING SETTLEMENT NEGOTIATIONS - 2                                           SEATTLE, WASHINGTON 98101-2393
                                                                                              (206) 626-6000
     2:20-cv-00432-RSM
              Case 2:20-cv-00432-RSM Document 13 Filed 07/28/20 Page 3 of 3



 1                                               ORDER

 2          Based on the foregoing Stipulation and Motion, IT IS SO ORDERED that Defendant’s

 3   deadline to file a responsive pleading is extended to August 17, 2020.

 4

 5          DATED this 28th day of July, 2020.

 6

 7

 8                                                A
                                                  RICARDO S. MARTINEZ
 9                                                CHIEF UNITED STATES DISTRICT JUDGE

10

11
      Presented by:
12

13   STOKES LAWRENCE, P.S.

14   By: /s/ Justo G. Gonzalez
         Justo G. Gonzalez (WSBA #39127)
15

16   By: /s/ Joshua D. Harms
         Joshua D. Harms (WSBA #55679)
17
     Attorneys for Defendant Port of Seattle
18

19
     WASHINGTON CIVIL AND DISABILITY ADVOCATE
20
     By: /s/ Conrad Reynoldson
21        Conrad Reynoldson (WSBA #48187)

22
     By: /s/ Jill Sulzberg
23         Jill Sulzberg (WSBA # 55946)

24   Attorneys for Plaintiff Adrianna Killam

     STIPULATION AND ORDER FOR STAY OF CASE UNTIL AUGUST 17, 2020             STOKES LAWRENCE, P.S.
                                                                                1420 FIFTH AVENUE, SUITE 3000
     PENDING SETTLEMENT NEGOTIATIONS - 3                                      SEATTLE, WASHINGTON 98101-2393
                                                                                         (206) 626-6000
     2:20-cv-00432-RSM
